Summary Prospectus Supplement November 30, 2016 Putnam Growth Opportunities Fund Summary Prospectus dated November 30, 2016 In the sub-section Annual fund operating expenses in the section Fees and expenses , the expense table is replaced with the following. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share Management Distribution and Other Total annual fund class fees † service (12b-1) fees expenses < operating expenses Class A 0.45% 0.25% 0.32% 1.02% Class B 0.45% 1.00% 0.32% 1.77% Class C 0.45% 1.00% 0.32% 1.77% Class M 0.45% 0.75% 0.32% 1.52% Class R 0.45% 0.50% 0.32% 1.27% Class R5 0.45% N/A 0.22% 0.67% Class R6 0.45% N/A 0.12% 0.57% Class Y 0.45% N/A 0.32% 0.77% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. < Reflects current fees † Management fees are subject to a performance adjustment. Reflects amendment to management contract effective October 24, 2016. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. 304248 11/16
